Citation Nr: 1203512	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  11-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred at Arnot Ogden Medical Center beginning February 6, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1954 to November 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center in Canandaigua, New York denying the Veteran's claim for payment or reimbursement of the aforementioned medical expenses.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

The Veteran is seeking payment or reimbursement for care he received from Arnot Ogden Medical Center beginning February 6, 2010, for treatment of right knee cellulitis with secondary MRSA infection.  According to the Veteran, when he first discovered what looked like a rapidly worsening insect bite on his right knee he saw two physicians at the Guthrie Army Medical Clinic at Fort Drum who diagnosed MSRA and prescribed antibiotics.  He stated that "on Sunday evening it got worse and [he] went to the Corning Hospital and was told to put a 'hot pack' on it."  The Veteran stated further that he "did not believe that was a proper treatment and went to the Arnot Ogden Hospital in Elmira, New York, where [he] was admitted and put on antibiotic IV."  He reported further that "after a few days of no improvement surgery was required," and that after surgery he "had to return for out-patient antibiotic IV for 8 days."  The Veteran asserts that he went to Arnot Ogden Medical Center because his condition was serious enough as to render him unable to drive to the VA Medical Center in Bath, New York.  He reported that he "had to go local."  At the time of this medical intervention, the Veteran resided in Horseheads, New York.  

As a preliminary matter, the Board notes that a review of the record shows that some of the records pertaining to the Veteran's treatment at Arnot Ogden Medical Center have been obtained, to include emergency department records and admittance documents.  However, there are no medical records documenting the Veteran's surgical procedure, his discharge from the hospital, and his reported outpatient follow-up care.  The Board further notes that the pertinent medical records from Guthrie Medical Center and Corning Hospital referenced by the Veteran have also not been obtained.  The Board finds that these records are pertinent to deciding this claim and attempts to obtain them must be made before a decision is rendered.

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances: 

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: 

(1) For an adjudicated service-connected disability; 

(2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; 

(3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability; 

(4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and 

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 C.F.R. § 17.120. 

The provisions of 38 C.F.R. § 17.120 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Thus, each of these three criteria must be met in order to establish entitlement to reimbursement or payment of medical expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  See Zimick v. West, 11 Vet. App. 45, 49 (1998). 

An emergency is defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).

"Feasibly available" is not defined in the relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53 (2011), state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  

The Board notes that there are two opinions of record regarding the potentially emergent nature of the medical services provided to the Veteran by Arnot Ogden Medical Center.  Prior to the August 2010 denial of payment, the Veteran's claim was reviewed by the Chief of Staff at the VA Medical Center in Canandaigua, New York.  A determination was made that the Veteran was not entitled to payment or reimbursement for the medical services provided at Arnot Ogden Medical Center in February 2010.  Essentially, it was determined that the services provided by Arnot Ogden Medical Center were not emergent in nature and that there was a VA or other Federal facility feasibly available that could have provided treatment.

Also of record is a December 2010 letter from Dr. M.G. of Arnot Ogden Medical Center.  In the letter, Dr. M.G. reported that the Veteran had been treated in February 2010 for a very severe MRSA infection in the prepatellar space of his right knee.  Dr. M.G. further reported that this was a very critical infection because of the proximity to the knee joint and the virulence of the organism.  Finally, Dr. M.G. reported that there was no question about the urgency of the need for the treatment and immediate surgical drainage.  

As there are two conflicting medical opinions of record, the Board finds that the Veteran's file should be forwarded to the VA Medical Center for review and a determination as to whether the services provided by Arnot Ogden Medical Center were emergent in nature, and if so, at what point the emergent nature ceased; and, to determine whether there was a VA or other Federal facility that could have provided the necessary medical services feasibly available.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records, to specifically include all records pertaining to the Veteran's February 2010 treatment and surgical procedure at Arnot Ogden Medical Center as well the prior treatment obtained for the MRSA infection at Guthrie Army Medical Clinic at Fort Drum, and Corning Hospital.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, after the foregoing development actions have been performed, the Veteran's claims file in its entirety should be forwarded to a physician with sufficient expertise, different from the Canandaigua VA Medical Center Chief of Staff that review the file prior to the August 2010 denial of payment or reimbursement, for a complete review of the claims file and an opinion.

After a complete review of the claims file, the examiner should provide an opinion as to whether the treatment provided at the Arnot Ogden Medical Center was emergent in nature.  If it is determined by the examiner that the medical treatment provided was emergent in nature, the examiner should determine when, if at all, the emergent nature of the medical services ceased.  

The examiner should also provide an opinion as to whether there was a VA or other Federal facility that was adequately equipped to provide the necessary medical services feasibly available to the Veteran at the time of his February 2010 treatment.  

A complete rationale for all opinions and conclusions expressed must be provided.  

3. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



